


109 HR 5577 IH: Veterans Identity Protection Act of

U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5577
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2006
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To enhance protection of records of the Department of
		  Veterans Affairs containing personal identifying information that is required
		  by law to be confidential and privileged from disclosure except as authorized
		  by law.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Identity Protection Act of
			 2006.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Department of Veterans Affairs is
			 responsible by law for safeguarding and holding confidential the records of the
			 Department that contain personal identifying information about present and
			 former members of the Armed Forces and their family members; and
			(2)it is the
			 responsibility of the Department when such identifying information is lost or
			 compromised due to the carelessness of the Department or its employees to
			 assist those individuals whose identifying information is affected in
			 mitigating any affect of that loss or compromise.
			3.Office of
			 Identity Protection in Department of Veterans Affairs
			(a)EstablishmentThere is established within the Department
			 of Veterans Affairs an Office of Identity Protection. The Office shall be
			 administered by a Director who shall be appointed by the Secretary.
			(b)PurposeThe
			 purpose of the Office shall be—
				(1)to prevent the loss or compromise of
			 personal identifying information (including name, social security number,
			 financial records, and health records) about present and former members of the
			 Armed Forces and their family members that is required by section 5701 of title
			 38, United States Code, or any other provision of law to be held confidential
			 and privileged and protected from disclosure except as authorized by law;
			 and
				(2)to assist any
			 person whose personal identifying information referred to in paragraph (1) is
			 or may have been compromised by the Department or a Department employee in
			 mitigating the effect of any such compromise.
				(c)ResponsibilitiesThe
			 Secretary of Veterans Affairs, acting through the Office of Veterans Identity
			 Protection, shall—
				(1)whenever there is a loss or compromise of
			 personal identifying information described in subsection (b)(1), notify each
			 individual whose personal identifying information was lost or compromised of
			 that loss or compromise;
				(2)contract with national credit reporting
			 agencies to provide one credit report every six months for three years, without
			 charge to the recipient, to any individual whose personal identifying
			 information held by the Department of Veterans Affairs is or may have
			 compromised due to the carelessness of the Department or its employees in
			 violation of section 5701 of title 38, United States Code, or any other
			 provision of law;
				(3)offer a 24-hour
			 toll-free telephone number and a website for individuals described in paragraph
			 (2) to provide them information regarding access to credit reporting
			 services;
				(4)work in
			 coordination with the Department of Defense and the Federal Trade Commission to
			 ensure that active-duty military personnel, especially those deployed in combat
			 zones, have access to credit reporting services; and
				(5)make available to present and former
			 members of the Armed Forces and their family members, through internet web
			 pages, outreach activities, and other appropriate means, information on
			 possible fraudulent consumer credit or reporting services that may be aimed at
			 present or former members of the Armed Forces.
				(d)Agencies to be
			 notifiedThe Office shall be responsible for ensuring that the
			 Department of Justice and the Federal Trade Commission are notified immediately
			 when the Department of Veterans Affairs knows or suspects that personal data in
			 the records of the Department have been compromised.
			4.Inspector General
			 report on data security practices of Department of Veterans Affairs
			(a)StudyThe Inspector General of the Department of
			 Veterans Affairs shall conduct a study of the data security practices of the
			 Department, including practices relating to access to personal identifying
			 information held by the Department and the authorization process for removing
			 such data from secure custody in the files of the Department.
			(b)ReportNot later than six months after the date of
			 the enactment of this Act, the Inspector General shall submit to the Committees
			 on Veterans’ Affairs of the Senate and the House of Representatives a report
			 providing the results of the study under subsection (a).
			5.Criminal
			 penaltyAny officer or
			 employee of the Department of Veterans Affairs who, except as authorized by law
			 or by the Secretary of Veterans Affairs, removes from the custody of the
			 Department of Veterans Affairs any file, record, report, or document of the
			 Department of Veterans Affairs that is subject to section 5701 of title 38,
			 United States Code, shall be fined as provided in title 18, United States Code,
			 or imprisoned not more than 2 years, or both.
		
